Cornish, J.,
dissenting.
When, as here, the person occupying another’s land never intended to assert any but his legal rights, and the owner of the land also supposed that such was not his intention, I see no good reason for calling such possession adverse possession. It does not seem to me that it can be called adverse, because the occupant, as an honest man, would always be willing to change his fence if it was not upon the dividing line. The true owner is entitled to some notice that the possession is actually adverse. I am of opinion that our former holdings to the contrary should be reversed, at least in cases where no right, based upon estoppel, has arisen.